DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 05/01/2020. Claims
1-20 are pending in the application. As such, claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 05/01/2020 have been accepted and considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities:
a:	In paragraph [0029] line 10, “distribution For example” should read “distribution.  For example”.
b:	In paragraph [0041] line 5, “category” should read “categories”.
Appropriate correction is required.
Claim Objections
Claim 14 objected to because of the following informalities:  “The method of claim 9” should read “The system of claim 9”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 7, 9, 10, 11 12, 16, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pettinati et al. (US Patent Application Publication No.: US 2006/0010104 A1) herein after as Pettinati, in view of De Gaetano et al. (US Patent Application Publication No.: US 2019/0243979 A1) herein after as De Gaetano, further in view of Wayne et al. (US Patent Application Publication No.: US 20210081425 A1) herein after as Wayne, furthermore in view of Mars et al. (WIPO PCT WO 2019/103738 A1) herein after as Mars, furthermore in view of Bowie et al. (US Patent Application Publication No.: US 2020/0213319 A1) herein after as Bowie, furthermore in view of  Jawagal et al. (US Patent Application Publication No.: US 2021/0240776 A1) herein after as Jawagal, and furthermore in view of McRitchie et al. (US Patent Application Publication No.: US 20210081615 A1) herein after as McRitchie.
Regarding claim 1, Pettinati discloses: A method comprising: identifying, at a processor (“Those skilled in the art will appreciate that the invention may be practiced in network computing environments with many types of computer system configurations, including personal computers, hand-held devices, multi-processor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, and the like.” Pettinati, [0085]),
receiving a text query of the user (“The contact text box receives a request from an application to resolve user input that is received by an application, presumably, but not necessarily, within a type-in line provided by the application.” Pettinati, [0012]);
at least one named entity within the text query (“FIG. 2 is a flowchart illustrating certain acts of a method for identifying and displaying contact information according to the invention;” Pettinati,[0022]);
retrieving, via the processor from a personnel database, a plurality of identities associated with the at least one named entity (“Upon receiving user input corresponding to contact information, an application calls a contact text box to resolve the user input and to identify and display matches corresponding to the user input. The contact text box utilizes one or more resolvers to compare the user input against usage pattern data in one or more contact information directories. Matches that are identified by the resolvers are displayed by the contact text box.” Pettinati, [0026]);
receiving, from the user, a disambiguation input identifying a selected entity from the plurality of identities (“...,user input can be resolved by selecting a contact from the contact text box, such as by selecting Judd Filmore 330 from contact text box 300. Alternatively, the user input can be resolved in response to receiving additional user input (act 270) that narrows the available matching options down to only a single possible contact.” Pettinati,[0067]);
resulting in at least one of an identified subject or an identified domain of the text query (“Upon receiving user input corresponding to contact information, an application calls a contact text box to resolve the user input and to identify and display matches corresponding to the user input. The contact text box utilizes one or more resolvers to compare the user input against usage pattern data in one or more contact information directories. Matches that are identified by the resolvers are displayed by the contact text box.” Pettinati, [0026]);
Pettinati does not explicitly, but De Gaetano discloses:
an identity of a user (“…,determining a user identity associated with the request,…” De Gaetano,[0007]);
authorizing the user, via the processor and based on the identity of the user and the at least one of the identified subject or the identified domain, to access a restricted database containing restricted data associated with the at least one of the identified subject or the identified domain (“The security controller can be configured to determine whether the user identity 50 consulting the bot 10 is entitled to access the required information and/or is entitled to perform the requested action (e.g., based on security permissions). For example, the user identity 50 may have sufficient permissions to access a wiki page, open a ticket, see passwords, look at reports, or the like. In contrast, the user identity 50 may not have sufficient permissions to see salaries, addresses, social security numbers, or other information.” De Gaetano, [0030]);
	Pettinati and De Gaetano are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati to combine the teaching of De Gaetano to identify and authorize the user and at least one of the identified subject or domain, before allowing access to a restricted database containing restricted data associated with at least one of the identified subject or domain.  Doing so would protect unauthorize access by controlling access to data requested from an electronic information system as suggested in the background of De Gaetano [0001].
Pettinati in view of De Gaetano does not explicitly, but Wayne discloses:
identifying, via the processor executing a classifier (“In an embodiment, the output includes a label, classification, and/or categorization assigned to the provided input(s).” Wayne, [0033]),
parsing, via the processor executing a trained machine-learning classifier, the text query (“Alternatively or additionally, the machine learning engine 108 may use a naïve Bayes classifier to label, classify, and/or categorize inputs.” Wayne, [0035]),
Pettinati, De Gaetano and Wayne are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, to combine the teaching of Wayne to incorporate the use of a machine learning classifier to determine the text query.  Doing so would solve the issue of variable inputs from user in which categories would be identified as suggested by Wayne [0032].

Pettinati in view of De Gaetano, and further in view of Wayne does not explicitly, but Mars discloses:
retrieving, via the processor, a response template specific to the at least one of the identified subject or the identified domain (“The response generator 150 functions to use the competency classification label of the user input data to identify or select one predetermined response template or one of a plurality of predetermined response templates.” Mars, [0035]);
replying to the text query with the at least a portion of the filled response template (“Accordingly, a context of the selected prior query may be obtained and used (as described in S740) to assist in generating an intelligible response to the successive, cognate user query. For instance, the response data for the selected prior query may include a response templated that is filled with data derived based on the slot values of the prior query.” Mars, [00109]).
Pettinati, De Gaetano, Wayne and Mars are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, further in view of Wayne, to combine the teaching of Mars to incorporate the use of a template to respond with at least one of the identified subject or domain with at least a portion of the filled template.  Doing so would allow for a flexible virtual assistant solution that is capable of evolving beyond a finite set of rules for effectively and conversantly interacting with a user as suggested by Mars, [0006].
Pettinati in view of De Gaetano, further in view of Wayne and furthermore in view of Mars does not explicitly, but Bowie discloses:
filling, via the processor accessing the restricted database, the response template with at least a portion of the restricted data associated with the at least one of the identified subject or the identified domain, resulting in a filled response template (“There can be a set of rules for each item of restricted data ... in a database of restricted data. There can be a set of rules of how broadly content is redacted, such as for just the identified restricted data or for surrounding content... which can be in a template.” Bowie, [0071].  Also see Figure 7.);
Pettinati, De Gaetano, Wayne, Mars, and Bowie are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, to combine the teaching of Bowie to filling, via the processor accessing the restricted database, the response template with at least a portion of the restricted data associated with the at least one of the identified subject or the identified domain, resulting in a filled response template.  Doing so would allow for managing user access to restricted data as suggested by Bowie, [0004].
Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie does not explicitly, but Jawagal discloses:

determining, via the processor executing a machine comprehension model (“FIG. 3 shows a block diagram of the various layers in a machine comprehension (MC) model in accordance with the examples disclosed herein.” Jawagal, [0005]) 
Pettinati, De Gaetano, Wayne, Mars, Bowie and Jawagal are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, to combine the teaching of Jawagal to incorporate the use of a machine comprehension model.  Doing so would allow for a better automatic QA system wherein virtual agents can be in position to analyze inquiries and identify and provide more relevant response to the user as suggested by Jawagal, [0022-0025].
Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of Jawagal, does not explicitly, but McRitchie discloses:
on the filled response template, a probable readability token of at least a portion of the filled response template (“For the chatbot system, making the determination further includes calculating, for each template in the set of templates, a corresponding score based on a degree of match between the input utterance and the template.” McRitchie, [0008]);
and upon identifying that the probable readability is above a threshold (“In general, any intent that has a confidence score exceeding a threshold value (e.g., 70%) is treated as a candidate intent.” McRitchie, [0077]),
Pettinati, De Gaetano, Wayne, Mars, Bowie, Jawagal and McRitchie are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of Jawagal, to combine the teaching of McRitchie to incorporate the concept of probability readability, and identify a probable readability threshold above in which a response template should be considered.  Doing so would be helpful in determine whether a chatbot is capable of processing an item of user input (e.g., fulfilling a request or answering a question), the meaning of the user input should be determined based on analysis of the content of the user input as suggested by McRitchie, [0004].

Regarding claim 2, Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie discloses: The method of claim 1,
McRitchie further discloses: 
wherein the classifier is a neural network is pretrained to identify proper nouns within the text query (“The classifier 224 can be implemented using a rule-based or ML-based model, or both. For instance, in some embodiments, the classifier 224 may include a neural network trained on training data 254.  [0085] The string pattern for a template can be derived from example utterances (e.g., the same utterances included in the training data 254). Examples of how such string patterns can be derived are described below. In general, the string pattern for a template is formed through iteratively refining a set of one or more example utterances to produce a more general form of example utterance(s). The refining may involve analyzing the syntax and structure of an example utterance (e.g., to identify linguistic parts-of-speech (POS), named entities, etc.). Thus, a string pattern may incorporate POS information so that the string pattern is formed by a sequence of words, where each word in the sequence of words corresponds to a particular part-of-speech (e.g., a noun, a pronoun, a verb, etc.).” McRitchie, [0082]).

Regarding claim 3, Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie discloses: The method of claim 1,
McRitchie further discloses: 
wherein the trained machine-learning classifier iteratively modifies code executed by the processor upon receiving a threshold number of text queries (“The processing in block 808 (e.g., steps 3 to 5) can be repeated, pairing all combinations of remaining learned templates, until no further generalizations can be made. Additionally, user input (e.g., from a skill bot developer) can be used to test the validity of generalizations. For example, user input may be used as an alternative to comparing utterances in step 5 of block 808. Also, new training examples introduced via user input (e.g., additional example utterances supplied by a user) can cause training to begin again so that additional templates and generalizations derived from those additional templates can be generated.” McRitchie, [0173]). 

Regarding claim 4, Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie discloses: The method of claim 3,
De Gaetano further discloses: 
wherein the trained machine-learning classifier uses logistic regression between iterations to identify which aspects of the code to modify (“For example, aspects of the present disclosure can be configured to perform machine learning using one or more of the following example techniques: K-nearest neighbor (KNN), learning vector quantization (LUQ), self-organizing map (SOM), logistic regression,...” De Gaetano, [0072]).

Regarding claim 7, Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie discloses: The method of claim 1,
Mars further discloses: 
wherein the text query of the user is: received as a speech query (“ In some embodiments, the user interface system 105 receives user input data in the form of a verbal utterance…” Mars, [0036]);
and converted, by the processor executing a speech-to-text conversion, the speech query into the text query (“...and passes the utterance to the automatic speech recognition unit 115 to convert the utterance into text.” Mars, [0036].




Regarding claim 9, Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie discloses:
A system comprising: a processor (“Those skilled in the art will appreciate that the invention may be practiced in network computing environments with many types of computer system configurations, including personal computers, hand-held devices, multi-processor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, and the like.” Pettinati, [0085]);
receiving a text query of the user (“The contact text box receives a request from an application to resolve user input that is received by an application, presumably, but not necessarily, within a type-in line provided by the application.” Pettinati, [0012]);
at least one named entity within the text query (“FIG. 2 is a flowchart illustrating certain acts of a method for identifying and displaying contact information according to the invention;” Pettinati,[0022]);
retrieving, from a personnel database, a plurality of identities associated with the at least one named entity (“Upon receiving user input corresponding to contact information, an application calls a contact text box to resolve the user input and to identify and display matches corresponding to the user input. The contact text box utilizes one or more resolvers to compare the user input against usage pattern data in one or more contact information directories. Matches that are identified by the resolvers are displayed by the contact text box.” Pettinati, [0026]);
receiving, from the user, a disambiguation input identifying a selected entity from the plurality of identities (“...,user input can be resolved by selecting a contact from the contact text box, such as by selecting Judd Filmore 330 from contact text box 300. Alternatively, the user input can be resolved in response to receiving additional user input (act 270) that narrows the available matching options down to only a single possible contact.” Pettinati,[0067]);
resulting in at least one of an identified subject or an identified domain of the text query (“Upon receiving user input corresponding to contact information, an application calls a contact text box to resolve the user input and to identify and display matches corresponding to the user input. The contact text box utilizes one or more resolvers to compare the user input against usage pattern data in one or more contact information directories. Matches that are identified by the resolvers are displayed by the contact text box.” Pettinati, [0026]);
Pettinati does not explicitly, but De Gaetano discloses:
an identity of a user (“…,determining a user identity associated with the request,…” De Gaetano,[0007]);
authorizing the user, based on the identity of the user and the at least one of the identified subject or the identified domain, to access a restricted database containing restricted data associated with the at least one of the identified subject or the identified domain (“The security controller can be configured to determine whether the user identity 50 consulting the bot 10 is entitled to access the required information and/or is entitled to perform the requested action (e.g., based on security permissions). For example, the user identity 50 may have sufficient permissions to access a wiki page, open a ticket, see passwords, look at reports, or the like. In contrast, the user identity 50 may not have sufficient permissions to see salaries, addresses, social security numbers, or other information.” De Gaetano, [0030]);
Pettinati and De Gaetano are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati to combine the teaching of De Gaetano to identify and authorize the user and at least one of the identified subject or domain, before allowing access to a restricted database containing restricted data associated with at least one of the identified subject or domain.  Doing so would protect unauthorize access by controlling access to data requested from an electronic information system as suggested in the background of De Gaetano [0001].
Pettinati in view of De Gaetano does not explicitly, but Wayne discloses:
and a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising (“In an embodiment, a non-transitory computer readable storage medium comprises instructions which, when executed by one or more hardware processors, causes performance of any of the operations described herein and/or recited in any of the claims.” Wayne, [0062]:
identifying, by executing a classifier (“In an embodiment, the output includes a label, classification, and/or categorization assigned to the provided input(s).” Wayne, [0033]),
parsing, by executing a trained machine-learning classifier, the text query (“Alternatively or additionally, the machine learning engine 108 may use a naïve Bayes classifier to label, classify, and/or categorize inputs.” Wayne, [0035]),
Pettinati, De Gaetano and Wayne are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, to combine the teaching of Wayne to incorporate the use of a machine learning classifier to determine the text query.  Doing so would solve the issue of variable inputs from user in which categories would be identified as suggested by Wayne [0032].
Pettinati in view of De Gaetano, and further in view of Wayne does not explicitly, but Mars discloses:
retrieving a response template specific to the at least one of the identified subject or the identified domain (“The response generator 150 functions to use the competency classification label of the user input data to identify or select one predetermined response template or one of a plurality of predetermined response templates.” Mars, [0035]);
replying to the text query with the at least a portion of the filled response template (“Accordingly, a context of the selected prior query may be obtained and used (as described in S740) to assist in generating an intelligible response to the successive, cognate user query. For instance, the response data for the selected prior query may include a response templated that is filled with data derived based on the slot values of the prior query.” Mars, [00109]).
Pettinati, De Gaetano, Wayne and Mars are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, further in view of Wayne, to combine the teaching of Mars to incorporate the use of a template to respond with at least one of the identified subject or domain with at least a portion of the filled template.  Doing so would allow for a flexible virtual assistant solution that is capable of evolving beyond a finite set of rules for effectively and conversantly interacting with a user as suggested by Mars, [0006].
Pettinati in view of De Gaetano, further in view of Wayne and furthermore in view of Mars does not explicitly, but Bowie discloses:
filling, by accessing the restricted database, the response template with at least a portion of the restricted data associated with the at least one of the identified subject or the identified domain, resulting in a filled response template (“There can be a set of rules for each item of restricted data ... in a database of restricted data. There can be a set of rules of how broadly content is redacted, such as for just the identified restricted data or for surrounding content... which can be in a template.” Bowie, [0071].  Also see Figure 7.);
Pettinati, De Gaetano, Wayne, Mars, and Bowie are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, to combine the teaching of Bowie to filling, via the processor accessing the restricted database, the response template with at least a portion of the restricted data associated with the at least one of the identified subject or the identified domain, resulting in a filled response template.  Doing so would allow for managing user access to restricted data as suggested by Bowie, [0004].
Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie does not explicitly, but Jawagal discloses:
determining, by executing a machine comprehension model (“FIG. 3 shows a block diagram of the various layers in a machine comprehension (MC) model in accordance with the examples disclosed herein.” Jawagal, [0005]) 
Pettinati, De Gaetano, Wayne, Mars, Bowie and Jawagal are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, to combine the teaching of Jawagal to incorporate the use of a machine comprehension model.  Doing so would allow for a better automatic QA system wherein virtual agents can be in position to analyze inquiries and identify and provide more relevant response to the user as suggested by Jawagal, [0022-0025].
Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of Jawagal, does not explicitly, but McRitchie discloses:
on the filled response template, a probable readability token of at least a portion of the filled response template (“For the chatbot system, making the determination further includes calculating, for each template in the set of templates, a corresponding score based on a degree of match between the input utterance and the template.” McRitchie, [0008]);
and upon identifying that the probable readability is above a threshold (“In general, any intent that has a confidence score exceeding a threshold value (e.g., 70%) is treated as a candidate intent.” McRitchie, [0077]),
Pettinati, De Gaetano, Wayne, Mars, Bowie, Jawagal and McRitchie are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of Jawagal, to combine the teaching of McRitchie to incorporate the concept of probability readability, and identify a probable readability threshold above in which a response template should be considered.  Doing so would be helpful in determine whether a chatbot is capable of processing an item of user input (e.g., fulfilling a request or answering a question), the meaning of the user input should be determined based on analysis of the content of the user input as suggested by McRitchie, [0004].

Regarding claim 10, Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie discloses: The system of claim 9,
McRitchie further discloses: 
wherein the classifier is a neural network is pretrained to identify proper nouns within the text query (“The classifier 224 can be implemented using a rule-based or ML-based model, or both. For instance, in some embodiments, the classifier 224 may include a neural network trained on training data 254.  [0085] The string pattern for a template can be derived from example utterances (e.g., the same utterances included in the training data 254). Examples of how such string patterns can be derived are described below. In general, the string pattern for a template is formed through iteratively refining a set of one or more example utterances to produce a more general form of example utterance(s). The refining may involve analyzing the syntax and structure of an example utterance (e.g., to identify linguistic parts-of-speech (POS), named entities, etc.). Thus, a string pattern may incorporate POS information so that the string pattern is formed by a sequence of words, where each word in the sequence of words corresponds to a particular part-of-speech (e.g., a noun, a pronoun, a verb, etc.).” McRitchie, [0082]).

Regarding claim 11, Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie discloses: The system of claim 9,
McRitchie further discloses: 
wherein the trained machine-learning classifier iteratively modifies code executed by the processor upon receiving a threshold number of text queries (“The processing in block 808 (e.g., steps 3 to 5) can be repeated, pairing all combinations of remaining learned templates, until no further generalizations can be made. Additionally, user input (e.g., from a skill bot developer) can be used to test the validity of generalizations. For example, user input may be used as an alternative to comparing utterances in step 5 of block 808. Also, new training examples introduced via user input (e.g., additional example utterances supplied by a user) can cause training to begin again so that additional templates and generalizations derived from those additional templates can be generated.” McRitchie, [0173]). 

Regarding claim 12, Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie discloses: The system of claim 11,
De Gaetano further discloses: 
wherein the trained machine-learning classifier uses logistic regression between iterations to identify which aspects of the code to modify (“For example, aspects of the present disclosure can be configured to perform machine learning using one or more of the following example techniques: K-nearest neighbor (KNN), learning vector quantization (LUQ), self-organizing map (SOM), logistic regression,...” De Gaetano, [0072]).

Regarding claim 16, Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie discloses:
receiving a text query of the user (“The contact text box receives a request from an application to resolve user input that is received by an application, presumably, but not necessarily, within a type-in line provided by the application.” Pettinati, [0012]);
at least one named entity within the text query (“FIG. 2 is a flowchart illustrating certain acts of a method for identifying and displaying contact information according to the invention;” Pettinati,[0022]);
retrieving, from a personnel database, a plurality of identities associated with the at least one named entity (“Upon receiving user input corresponding to contact information, an application calls a contact text box to resolve the user input and to identify and display matches corresponding to the user input. The contact text box utilizes one or more resolvers to compare the user input against usage pattern data in one or more contact information directories. Matches that are identified by the resolvers are displayed by the contact text box.” Pettinati, [0026]);
receiving, from the user, a disambiguation input identifying a selected entity from the plurality of identities (“...,user input can be resolved by selecting a contact from the contact text box, such as by selecting Judd Filmore 330 from contact text box 300. Alternatively, the user input can be resolved in response to receiving additional user input (act 270) that narrows the available matching options down to only a single possible contact.” Pettinati,[0067]);
resulting in at least one of an identified subject or an identified domain of the text query (“Upon receiving user input corresponding to contact information, an application calls a contact text box to resolve the user input and to identify and display matches corresponding to the user input. The contact text box utilizes one or more resolvers to compare the user input against usage pattern data in one or more contact information directories. Matches that are identified by the resolvers are displayed by the contact text box.” Pettinati, [0026]);
Pettinati does not explicitly, but De Gaetano discloses:
an identity of a user (“…,determining a user identity associated with the request,…” De Gaetano,[0007]);
authorizing the user, based on the identity of the user and the at least one of the identified subject or the identified domain, to access a restricted database containing restricted data associated with the at least one of the identified subject or the identified domain (“The security controller can be configured to determine whether the user identity 50 consulting the bot 10 is entitled to access the required information and/or is entitled to perform the requested action (e.g., based on security permissions). For example, the user identity 50 may have sufficient permissions to access a wiki page, open a ticket, see passwords, look at reports, or the like. In contrast, the user identity 50 may not have sufficient permissions to see salaries, addresses, social security numbers, or other information.” De Gaetano, [0030]);
Pettinati and De Gaetano are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati to combine the teaching of De Gaetano to identify and authorize the user and at least one of the identified subject or domain, before allowing access to a restricted database containing restricted data associated with at least one of the identified subject or domain.  Doing so would protect unauthorize access by controlling access to data requested from an electronic information system as suggested in the background of De Gaetano [0001].
Pettinati in view of De Gaetano does not explicitly, but Wayne discloses:

A non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising (“In an embodiment, a non-transitory computer readable storage medium comprises instructions which, when executed by one or more hardware processors, causes performance of any of the operations described herein and/or recited in any of the claims.” Wayne, [0062]:
identifying, by executing a classifier (“In an embodiment, the output includes a label, classification, and/or categorization assigned to the provided input(s).” Wayne, [0033]),
parsing, by executing a trained machine-learning classifier, the text query (“Alternatively or additionally, the machine learning engine 108 may use a naïve Bayes classifier to label, classify, and/or categorize inputs.” Wayne, [0035]),
Pettinati, De Gaetano and Wayne are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, to combine the teaching of Wayne to incorporate the use of a machine learning classifier to determine the text query.  Doing so would solve the issue of variable inputs from user in which categories would be identified as suggested by Wayne [0032].
Pettinati in view of De Gaetano, and further in view of Wayne does not explicitly, but Mars discloses:

retrieving a response template specific to the at least one of the identified subject or the identified domain (“The response generator 150 functions to use the competency classification label of the user input data to identify or select one predetermined response template or one of a plurality of predetermined response templates.” Mars, [0035]);
replying to the text query with the at least a portion of the filled response template (“Accordingly, a context of the selected prior query may be obtained and used (as described in S740) to assist in generating an intelligible response to the successive, cognate user query. For instance, the response data for the selected prior query may include a response templated that is filled with data derived based on the slot values of the prior query.” Mars, [00109]).
Pettinati, De Gaetano, Wayne and Mars are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, further in view of Wayne, to combine the teaching of Mars to incorporate the use of a template to respond with at least one of the identified subject or domain with at least a portion of the filled template.  Doing so would allow for a flexible virtual assistant solution that is capable of evolving beyond a finite set of rules for effectively and conversantly interacting with a user as suggested by Mars, [0006].
Pettinati in view of De Gaetano, further in view of Wayne and furthermore in view of Mars does not explicitly, but Bowie discloses:


filling, by accessing the restricted database, the response template with at least a portion of the restricted data associated with the at least one of the identified subject or the identified domain, resulting in a filled response template (“There can be a set of rules for each item of restricted data ... in a database of restricted data. There can be a set of rules of how broadly content is redacted, such as for just the identified restricted data or for surrounding content... which can be in a template.” Bowie, [0071].  Also see Figure 7.);
Pettinati, De Gaetano, Wayne, Mars, and Bowie are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, to combine the teaching of Bowie to filling, via the processor accessing the restricted database, the response template with at least a portion of the restricted data associated with the at least one of the identified subject or the identified domain, resulting in a filled response template.  Doing so would allow for managing user access to restricted data as suggested by Bowie, [0004].
Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie does not explicitly, but Jawagal discloses:
determining, by executing a machine comprehension model (“FIG. 3 shows a block diagram of the various layers in a machine comprehension (MC) model in accordance with the examples disclosed herein.” Jawagal, [0005]) 
Pettinati, De Gaetano, Wayne, Mars, Bowie and Jawagal are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, to combine the teaching of Jawagal to incorporate the use of a machine comprehension model.  Doing so would allow for a better automatic QA system wherein virtual agents can be in position to analyze inquiries and identify and provide more relevant response to the user as suggested by Jawagal, [0022-0025].
Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of Jawagal, does not explicitly, but McRitchie discloses:
on the filled response template, a probable readability token of at least a portion of the filled response template (“For the chatbot system, making the determination further includes calculating, for each template in the set of templates, a corresponding score based on a degree of match between the input utterance and the template.” McRitchie, [0008]);
and upon identifying that the probable readability is above a threshold (“In general, any intent that has a confidence score exceeding a threshold value (e.g., 70%) is treated as a candidate intent.” McRitchie, [0077]),
Pettinati, De Gaetano, Wayne, Mars, Bowie, Jawagal and McRitchie are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of Jawagal, to combine the teaching of McRitchie to incorporate the concept of probability readability, and identify a probable readability threshold above in which a response template should be considered.  Doing so would be helpful in determine whether a chatbot is capable of processing an item of user input (e.g., fulfilling a request or answering a question), the meaning of the user input should be determined based on analysis of the content of the user input as suggested by McRitchie, [0004].

Regarding claim 17, Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie discloses: The non-transitory computer-readable storage medium of claim 16,
McRitchie further discloses: 
wherein the classifier is a neural network is pretrained to identify proper nouns within the text query (“The classifier 224 can be implemented using a rule-based or ML-based model, or both. For instance, in some embodiments, the classifier 224 may include a neural network trained on training data 254.  [0085] The string pattern for a template can be derived from example utterances (e.g., the same utterances included in the training data 254). Examples of how such string patterns can be derived are described below. In general, the string pattern for a template is formed through iteratively refining a set of one or more example utterances to produce a more general form of example utterance(s). The refining may involve analyzing the syntax and structure of an example utterance (e.g., to identify linguistic parts-of-speech (POS), named entities, etc.). Thus, a string pattern may incorporate POS information so that the string pattern is formed by a sequence of words, where each word in the sequence of words corresponds to a particular part-of-speech (e.g., a noun, a pronoun, a verb, etc.).” McRitchie, [0082]).

Regarding claim 18, Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie discloses: The non-transitory computer-readable storage medium of claim 16,
McRitchie further discloses:
wherein the trained machine-learning classifier iteratively modifies code executed by the processor upon receiving a threshold number of text queries (“The processing in block 808 (e.g., steps 3 to 5) can be repeated, pairing all combinations of remaining learned templates, until no further generalizations can be made. Additionally, user input (e.g., from a skill bot developer) can be used to test the validity of generalizations. For example, user input may be used as an alternative to comparing utterances in step 5 of block 808. Also, new training examples introduced via user input (e.g., additional example utterances supplied by a user) can cause training to begin again so that additional templates and generalizations derived from those additional templates can be generated.” McRitchie, [0173]). 

Regarding claim 19, Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie discloses: The non-transitory computer-readable storage medium of claim 18,
De Gaetano further discloses: 
wherein the trained machine-learning classifier uses logistic regression between iterations to identify which aspects of the code to modify (“For example, aspects of the present disclosure can be configured to perform machine learning using one or more of the following example techniques: K-nearest neighbor (KNN), learning vector quantization (LUQ), self-organizing map (SOM), logistic regression,...” De Gaetano, [0072]).

Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, furthermore in view of McRitchie, and additionally, furthermore in view W. J. Premerlani and M. R. Blaha, ("An approach for reverse engineering of relational databases," [1993] Proceedings Working Conference on Reverse Engineering, 1993, pp. 151-160, doi: 10.1109/WCRE.1993.287769.) herein after as Premerlani.
Regarding claim 5, Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie discloses: The method of claim 1,
Bowie further discloses:
and filling the response template with the data (“There can be a set of rules for each item of restricted data ... in a database of restricted data. There can be a set of rules of how broadly content is redacted, such as for just the identified restricted data or for surrounding content... which can be in a template.” Bowie, [0071].  Also see Figure 7.);
Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie does not explicitly, but Premerlani discloses:
wherein the response template includes an identifier associated with the portion of the restricted data (“Most candidate key and foreign key attributes ended with the character “#”.” Premerlani, section 5.1), 
and further comprising: matching the identifier with a key database to retrieve data corresponding to the identifier (“Candidate key attribute names were usually similar to the name of the table. For example, TS# is a candidate key for the table TS$. Foreign key attribute names usually (but not always) matched the primary key attribute names to which they pointed.” Premerlani, section 5.1),
Pettinati, De Gaetano, Wayne, Mars, Bowie, Jawagal, McRitchie and Premerlani  are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of Jawagal, furthermore in view of McRitchie, to combine the teaching of Premerlani to incorporate an identifier associated with the portion of the restricted data and matching the identifier with the key database to retrieve data corresponding to the identifier.  Doing so would achieved an association and unique way of matching related contents as suggested by Premerlani (section 5).

Regarding claim 14, Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie discloses: The system of claim 9,
Bowie further discloses:
and filling the response template with the data (“There can be a set of rules for each item of restricted data ... in a database of restricted data. There can be a set of rules of how broadly content is redacted, such as for just the identified restricted data or for surrounding content... which can be in a template.” Bowie, [0071].  Also see Figure 7.);
Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie does not explicitly, but Premerlani discloses:
wherein the response template includes an identifier associated with the portion of the restricted data (“Most candidate key and foreign key attributes ended with the character “#”.” Premerlani, section 5.1), 
and further comprising: matching the identifier with a key database to retrieve data corresponding to the identifier (“Candidate key attribute names were usually similar to the name of the table. For example, TS# is a candidate key for the table TS$. Foreign key attribute names usually (but not always) matched the primary key attribute names to which they pointed.” Premerlani, section 5.1),
Pettinati, De Gaetano, Wayne, Mars, Bowie, Jawagal, McRitchie and Premerlani  are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of Jawagal, furthermore in view of McRitchie, to combine the teaching of Premerlani to incorporate an identifier associated with the portion of the restricted data and matching the identifier with the key database to retrieve data corresponding to the identifier.  Doing so would achieved an association and unique way of matching related contents as suggested by Premerlani (section 5).

Claim 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, furthermore in view of McRitchie, and additionally, furthermore in view of Nomiyama (US Patent No.: US 7,444,351 B1) herein after as Nomiyama.
Regarding claim 8, Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie discloses: The method of claim 1,
Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie does not explicitly, but Nomiyama discloses:
wherein the at least one named entity within the text query comprises at least one of a legal formatted name, a given name, a family name, and a nickname (“Exemplary embodiments include a name disambiguation method, including identifying a plurality of names of persons in text received in the computer system, each of the plurality of names including a start and an end position, a family name and a given name, for each of the plurality of names of persons in the text,...” Nomiyama, col 1, lines 55-61).
Pettinati, De Gaetano, Wayne, Mars, Bowie, Jawagal, McRitchie and Nomiyama  are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of Jawagal, furthermore in view of McRitchie, to combine the teaching of Nomiyama to incorporate the legal formatted name, a given name, a family name, and a nickname.  Doing so would achieved a solution in which systems and methods can disambiguate names using only the private information in the private environments with keeping their security and privacy. The systems and methods described herein include a global directory which and can be applied effectively in business environments in which online communication tools, such as mails, instant messaging, are commonly used for daily works, as suggested by Nomiyama, (col 2, lines, 21-27).
Regarding claim 15, Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie discloses: The system of claim 9,
Pettinati in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of  Jawagal, and furthermore in view of McRitchie does not explicitly, but Nomiyama discloses:

wherein the at least one named entity within the text query comprises at least one of a legal formatted name, a given name, a family name, and a nickname (“Exemplary embodiments include a name disambiguation method, including identifying a plurality of names of persons in text received in the computer system, each of the plurality of names including a start and an end position, a family name and a given name, for each of the plurality of names of persons in the text,...” Nomiyama, col 1, lines 55-61).
Pettinati, De Gaetano, Wayne, Mars, Bowie, Jawagal, McRitchie and Nomiyama  are considered analogous art because they are all in the related art of content query and retrieval.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Pettinati, in view of De Gaetano, further in view of Wayne, furthermore in view of Mars, furthermore in view of Bowie, furthermore in view of Jawagal, furthermore in view of McRitchie, to combine the teaching of Nomiyama to incorporate the legal formatted name, a given name, a family name, and a nickname.  Doing so would achieved a solution in which systems and methods can disambiguate names using only the private information in the private environments with keeping their security and privacy. The systems and methods described herein include a global directory which and can be applied effectively in business environments in which online communication tools, such as mails, instant messaging, are commonly used for daily works, as suggested by Nomiyama, (col 2, lines, 21-27).

Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Annunziata et al. (US Patent No.: US 10762114 B1) hereinafter as Annunziata.  Annunziata discloses a method or system of content query in which question/intents are determined at login to see if permission has been previously been granted for.  “An ecosystem can be used for processing user questions and commands received via a conversational interface in a hierarchical permissioning manner. The questions and commands which a user is permissioned to ask/issue are determined at user logon. The ecosystem may be configured to access and return appropriate answers from a variety of sources, but only for questions which the user is permissioned to ask. In addition, the ecosystem can be configured to execute commands which may be received by the user via the conversational interface, but only for the commands which the user is permissioned to issue. The ecosystem may include a computer system configured to receive a text query representing a question asked from the user, score the questions which the user is permissioned to ask, select a high-scoring question, use an API to receive information responsive to the high-scoring question, and output the answer to the user.” (Annunziata, Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip H Lam whose telephone number is (571)272-1721. The examiner can normally be reached 9.30 AM-5.30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP H LAM/Examiner, Art Unit 2656                                                                                                                                                                                                        
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656